I quote from the Holy Koran: "We verily sent our messengers with 
clear proofs and revealed with them the Scripture and the Balance 
that mankind may observe equality and justice." I wish to extend by 
congratulations to yon, Sir, on your election as President of the 
thirty-seventh session of the General Assembly. Your abilities and 
merit, as well as your experience in various international fields 
will no doubt contribute greatly to the solution of important 
difficulties and problems with which the General Assembly is faced at 
the present session. I wish success to you and to representatives 
attending this session-although there exist many signs that can 
create doubts about the success of this session of the Assembly, 
because in our tormented world-in which at any moment the 
disappointing news of the aggressive, expansionist spirit, the 
violation of rights, oppression and tyranny may be heard from 
everywhere-there remains little room for hope for this session's 
success.
The outlook for the days ahead and for the international situation is 
bleak. World tensions are increasing and the arms race, despite the 
repetition of slogans, is mounting rapidly. Basic and fundamental 
principles of the Charter are openly being trampled, having been 
disregarded by certain aggressive and expansionist countries. Poverty 
and starvation prevail in the oppressed third world countries while 
the deepening gap between rich and poor countries is widening and the 
oppressive and unjust relations between the countries providing raw 
materials and the industrial world are each day worsening. Six 
hundred million people in the world are suffering from hunger and 
famine, and each year millions of people die of various diseases.
In such conditions, the arms race, which is extended to the other 
countries of the world by the super-Powers, has destructive effects 
on the developing and backward countries, which are the main victims 
of the prevalence of terror in the world; it thus brings those 
countries to the brink of disaster and annihilation, and leads to the 
rapid depletion of their natural and human resources. Consequently, 
such countries, instead of remedying the deprivation of their 
enslaved masses and providing for their physical and mental welfare, 
have put all their wealth and resources at the disposal of the 
avarice and ambitions of the super-Powers.
What is more important is that, apart from material and economic 
poverty, our world today is suffering from cultural poverty, which is 
far more regrettable than the other difficulties and problems. Lofty 
human values have been deformed by the greed and avarice of the 
world-devourers and have fallen victim to false and hollow 
materialistic criteria. How regrettable it is when we, from our 
historical experience, come to see that values like freedom, social 
justice and democracy are being misused, that crimes are being 
committed in the name of liberty and human rights, that concepts like 
social liberty and justice have become means of suppression, 
oppression and tyranny, and that nothing is said about spirituality 
and religion., which can and should provide a sole basis of social 
relations and pave the way for the growth of human society. In fact, 
apart from all racial, national, linguistic and geographical 
differences, human beings share a common nature which, if developed, 
can lead to the attainment of true unity among all the people of the 
world.
Four years ago a revolution took place in Iran which, if I wished to 
define it in one sentence, I should describe as a development 
experienced as a result of which the people of Iran were brought back 
to their God-seeking nature and their own inner selves. Our 
Revolution is cultural in its nature and qualities and now Islamic 
culture, which is the same as the revolutionary culture, prevails 
everywhere in all its dimensions. The Islamic Revolution of Iran, as 
a movement which has created fundamental changes in our society, laid 
new foundations in contemporary Iran, the dimensions of the foreign 
policy of which are resistance to oppression and tyranny, support forthe 
oppressed nations and the tyrannized masses in the developing 
countries, non-reliance on foreign Powers, rejection of all forms of 
domination and being dominated, respect for other countries' 
sovereignty, independence and territorial integrity, and 
non-interference in the internal affairs of other countries, on a 
basis of reciprocity.
One of the most important slogans of our Islamic Revolution, "Neither 
East nor West", which is in fact the application on the international 
scene of the sacred and fundamental words "There is no God but 
Allah", guides our foreign policy and draws its main lines of action. 
By depending on that slogan we not only rated ourselves from the 
domination of world- devouring America but also kept ourselves, 
despite all the difficulties and hardships created for us, from 
falling into the lap of the other super-Power. We therefore value 
highly our sovereignty, independence and territorial integrity and 
allow no country to interfere in our internal affairs.
Our revolution considers man's prosperity in the whole of human 
society and the establishment of peace and justice, the supreme 
objective in relations among nations, to be its ideal, and 
independence, liberty and justice to be every man's right. It also 
believes that the breaking of the bonds of the international 
exploiter's domination is attainable only through the firm 
determination of the deprived masses and their unity.
The struggle against world imperialism and Zionism is a long, hard 
and complicated one which is not limited to political, economic and 
military dimensions; the cultural dimension of this struggle is 
equally important. The Government of the Islamic Republic of Iran 
will use all its capabilities in this struggle, relying on the lofty 
teachings of the school of Islam, which fosters man's development.
Now, as we speak of the importance of struggling against world 
imperialism and Zionism, we have in mind the most recent crime 
against humanity of American imperialism and occupier Zionism 
committed in the Islamic world, while other Powers remain silent. 
Thousands of children and innocent, defenseless old women and men 
have been drenched in blood in the Palestinian refugee camps of Sabra 
and Shatila in west Beirut by a group of dishonorable Zionist 
terrorists, who attacked Moslems in the most terrible manner. This is 
not the first crime committed by Israel nor will it be the last.
The whole world remembers that the Zionist regime since its 
illegitimate inception, which was the outcome of the imperialist 
Powers' compromise, and the open usurpation of the Palestinian lands, 
has never ceased to commit brutal crimes against the Moslem 
Palestinians being subjected to tyranny. The tragic massacre in the 
Deir Yassin and Kafr Qasim villages, in which the Irgun terrorist 
groups killed even the animals, is not yet forgotten. Today we are 
witnesses to the fact that a person who has committed the most cruel 
crimes against the people of Palestine has once again, as Prime 
Minister of the Zionist regime, committed one of the most terrible 
crimes in human history and, with the full support of American 
imperialism, revealed to the entire world his wicked nature. Thus the 
tragedy of the tyrannically treated and deprived people of Palestine 
and Lebanon entered a new stage, in the midst of a conspiracy of 
silence by the big Powers and reactionary countries-or possibly amid 
astonishment caused by so much atrocity and cruelty.
136. In the meantime the Zionists and the imperialists, without 
paying the least attention to the feelings and opinions of the 
peace-loving peoples of the world, have outdone each other in making 
impudent comments. While the Zionists are openly justifying their 
massacre of the tyrannically treated people of Palestine and Lebanon 
and the total eradication of those nations, and their American 
masters are expressing satisfaction over the efficiency of their 
modem weapons in the massacre of the innocent people of Palestine and 
Lebanon and the destruction of west Beirut, their reactionary 
mercenaries in the region, following the agreements reached at the 
Twelfth Arab Summit Conference, at Fez, have endorsed the existence 
of Israel and recognized it.
The treason and the compromise of certain unpopular dependent regimes 
have ensured the success of imperialism and Zionism in expelling the 
Palestinian combatants from Beirut and scattering them throughout 
various countries.
The massacre of the deprived people of Palestine and the Moslems of 
west Beirut after the expulsion of the PLO combatants proved the 
legitimacy of the position we have taken against the expulsion 
conspiracy. The bitter experience of humanity in 35 years of Zionist 
usurpation and domination in Palestine has shown that aggression is 
the innate quality of Israel, and compromise with such an element is 
disastrous. As we have frequently stated, we can be sure that the 
Israeli criminals will not content themselves with the massacre of 
innocent people but will consider that as only a prelude to their 
great plot to threaten and eliminate the Palestinian cause and 
establish the influence of world-devouring America over the whole 
region. Their objective is to convince the countries of the region 
that plans of the Camp David type and the support of America are the 
only way to settle the Middle East crisis and that those who do not 
accept such a solution are doomed to annihilation.
We believe that the expulsion of the Palestinian combatants from 
Lebanon not only is not the end of the affair but will be the 
beginning of a new phase of the long struggle of the Arab and Moslem 
nations. Although the existence of hypocritical, reactionary and 
xenophile rulers in certain countries of the region creates 
difficulties for the Moslems in the attainment of their sacred 
objectives, and although these unpopular rulers, with their shameless 
compromise with America and its illegitimate child, Israel, are a 
disgrace to Moslems, the forces of the people will rise up and 
finally demand of their rulers why they remained silent in the face 
of the cruel massacre of the people of Lebanon and Palestine and did 
not fulfill their duties in this connection.
If the large quantities of arms that have been bought with the riches 
belonging to the deprived peoples are not to be used today, when 
Moslems are suffering from such disasters, when should they be used? 
The Moslem people of such countries have the right to ask why Moslem 
riches should be used for the purchase of airborne warning and 
control systems and scores of other types of sophisticated weapons 
which not only are not used for the protection of Moslem interests 
but also lead to ever further consolidation of the domination of 
American imperialism.
When will the countries of the Middle East region wake up and come to 
feel the threat that is menacing the basis of their existence, their 
independence and their Islamic cultural identity? The Lebanese 
tragedy is only one example of the destructive qualities of America 
which have made the political system of that country the greatest 
threat to human survival.
The Government of the Islamic Republic of Iran, on the basis of its 
anti-oppression and anti-imperialist qualities and nature and its 
policy of support for the oppressed nations, which are derived from 
the lofty teachings of the Koran, once again declares that it 
strongly supports, within all its possibilities, the rightful and 
legitimate struggle of the Moslem people of Palestine to return to 
occupied Palestine and expel and annihilate the usurpers of that land 
and destroy the basis and foundation of the Israeli regime, which is 
Zionist racism. Despite our two-year-long involvement in a war 
imposed on us, we have never failed to fulfil our Islamic and 
humanitarian duties as regards Palestine and the Middle East issue. 
Our consistent position in the face of the Zionist regime's 
aggression against the peoples of Lebanon and Palestine has been to 
support the oppressed against the oppressor and against oppression. 
To show our sincerity, suffice it to mention that we entered on the 
scene of the war against the savage attack by Israel on Lebanon and 
on Palestinian, Syrian andLebanese combatants and dispatched our 
forces to the scene of battle against Zionism, despite our serious 
need for them in the war which had been imposed on us. We took this 
measure as an Islamic and religious duty. We were the only 
non-front-line country that embarked on such action against the 
Zionist regime.
We believe that the root solution to the Palestine problem and to the 
whole Middle East crisis can be found only by placing emphasis on the 
fact that the problem is an Islamic one and through an endeavor to 
create a unity of views among Moslem forces. For that reason, the 
Islamic Republic of Iran has always tried to emphasize the Islamic 
dimension of the problem, and the proposal made by Iran for the 
formation of a united Islamic front against Zionism and imperialism 
is in fact nothing but a way of emphasizing the Islamic nature of the 
Palestine issue.
Just as the Palestinian revolution and the people of Lebanon have 
been the target of the destructive conspiracies of American 
imperialism and its agent, the usurper Israel, so the people of Iran, 
too, have had the experience of plots designed for them by the 
criminal America. With the victory of the Islamic Revolution of Iran, 
the interests of world imperialism were seriously endangered and 
threatened with annihilation, and the political equations and 
military calculations were totally upset in that part of the world. 
Therefore it was predictable that the newly established regime of the 
Islamic Republic of Iran would be attacked from all sides. The 
aggression by the Iraqi regime against our Islamic homeland, which 
began in September 198C, was the most important link in the chain of 
the imperialist conspiracies against our country, the main objective 
of which was to topple the regime of the Islamic Republic of Iran. It 
was in fact an effort made by imperialism to protect its interests 
and ambitions and to prevent the spread of the Islamic revolution in 
that part of the world.
 From the very first days of the victory of the Islamic Revolution, 
the Iraqi regime, with a view of paving the way for the 
implementation of its own evil intentions and the achievement of the 
imperialist and Zionist objectives, embarked on a course of 
committing all sorts of crimes and provocations, including sabotage. 
The expulsion of tens of thousands of the oppressed people of Iraq to 
Iran; the creation of disturbances against and restrictions on Moslem 
clergy; attacks on Iranian schools and the imprisonment of teachers, 
of whose fate nothing is known; the granting of asylum to Iranian 
anti-revolutionaries; broadcasts of radio programmes in various 
languages with a view to waging a propaganda war against the Islamic 
Republic of Iran and, especially, provoking our Arab-speaking fellow 
countrymen living in the Khuzistan Province into separating that 
Province from the territory of the Islamic Republic of Iran; the 
assigning of invented Arabic names to Iranian cities; the publication 
of geographical maps in which parts of Iranian territory were removed 
and then included in other countries, such as Iraq itself; the 
dispatch of saboteurs; the strengthening of secessionists and the 
blowing up of oil pipelines-all those are only a few examples of such 
actions.
The Iraqi regime, which derived no advantage from such crimes, 
committed with a view to weakening and toppling the Islamic Republic 
of Iran, started its vast surprise attack on the territory of Iran 
with the intention of attaining, in addition to that goal, its other 
goals-namely, the occupation of fertile border lands, and especially 
the productive Khuzistan Province, obtaining control over the rich 
oil resources of that Province and gaining sovereignty over the whole 
Arvand Roud.
During the first weeks of the war, the Iraqi regime succeeded, owing 
to our special internal situation and post-revolutionary conditions, 
in occupying parts of Iranian territory, but the unyielding 
resistance of our combatants at the battlefronts very soon made 
Saddam's regime understand that its calculations had been all wrong. 
America, with its hopes of toppling the Islamic Government through 
Saddam's invasion dashed, has now embarked on a more dirty course: 
the planting of bombs in populous quarters of Tehran, as the result 
of which hundreds of our innocent fellow-countrymen have been wounded 
or martyred.
The recent explosion in central Tehran, which was similar to previous 
crimes committed by world imperialism's agents, aroused no reaction 
on the part of the so-called human rights groups and organizations 
and once again showed the entire world that such persons and 
organizations that defend human rights start thinking of their 
humanitarian duties only when one of the perpetrators of such crimes 
is punished. Touching confessions made by some of the so- called 
People's Mujahiddin terrorists and perpetrators of recent explosions 
in Tehran show that within one month 33 assassinations were committed 
by one of them and 19 assassinations by another. But the groups and 
individuals that defend the rights of such persons, when horrible 
crimes have been committed by these terrorists, forget that the 
victims of these crimes are also human beings and also have rights.
 From this rostrum we extend an invitation to all free human beings, 
to all those who want to discover the truth, to pay a visit to Iran 
to see for themselves on the spot the enormity of the crimes 
committed by the agents of American imperialism and bear witness to 
the wrath and hatred of the masses in their millions.
The Iraqi regime, in the course of this war, has not hesitated to 
commit the full gamut of crimes against the defenseless people, the 
innocent civilians, of the occupied regions; there is nothing 
comparable except the crimes committed by the Israeli aggressors in 
west Beirut. Violation of the women and children of the occupied 
regions; repeated bombardment of hospitals, schools and government 
offices; pounding with missiles of the residential areas of large and 
populous border cities; torture and killing of revolutionary guards, 
as proved by documents which undeniably exist: those are only a few 
examples of these innumerable crimes. AH these acts openly violate 
the Geneva Convention on the Protection of Civilian Persons in Time 
of War, of 12 August 1949, its two Protocols of 1977 and the Charter 
of the United Nations. It is indeed strange that that regime, 
claiming that the measures taken by the Government of the Islamic 
Republic of Iran to defend itself violate the principles of the 
Charter and threaten international peace and security, has now, on 
the basis of that pretext, requested the inclusion of a new item in 
the agenda of this session of the General Assembly.
171 The Iraqi regime's proposal for a cease-fire and its claims to 
have withdrawn from Iranian territory are not motivated by that 
regime's goodwill or the desire to bring the war to an end. Rather, 
they are an attempt to save itself from the perilous situation it has 
created in trying to overthrow the regime of the Islamic Republic of 
Iran. The Iraqi claim concerning the unilateral establishment of a 
cease-fire and the cessation of military operations apparently means 
transferring Iraqi forces to the strategic zones belonging to Iran 
and pounding the residential areas of Iran from the air and the 
ground. Here mention should be made of the fact that the ending of 
the war depends on the fulfilment of all the conditions announced by 
the Islamic Republic of Iran and the total elimination of Iraqi 
aggression and its results. If that is not done, Iraq will be 
responsible for the consequences of the continuation of the war and 
the Government of the Islamic Republic of Iran will be obliged to 
continue the war until the complete realization of the rights of the 
Iranian people; it will never give in to the logic of  on military 
treaties have led to unhealthy and destructive consequences in the 
course 8f the 37 years since the inception of the United Nations and 
have constantly kept the entire world on the brink of the abyss of 
war. During that time, we can think of hardly any period free from 
regional wars, threats and tension. We therefore believe that the attempts 
at domination by the super-Powers should be brought to an end by 
collective action on the part of the dominated countries.
We believe that the strengthening of the non- aligned movement, with 
emphasis on the principles of non-alignment, will pave the way for 
the liberation of the tyrannized nations from the domination of the 
super-Powers. We also believe that this movement, as an important 
political force, can play a constructive role in dealing with the 
great problems and difficulties facing the world at this juncture.
That is precisely why the super-Powers want to weaken, distort and 
annihilate the movement. Hence, we should struggle with all our 
might, on the basis of respect for the principles of the movement and 
inspired by its ideals, against the imperialism of the East and of 
the West and assist the oppressed and deprived nations to establish a 
new economic order in the world.
In the present circumstances, with the world in a critical and 
difficult period and the United Nations practically paralyzed and 
disabled as a result of the attempts at domination by the 
super-Powers and the existence of the unjust right of veto in the 
Organization's decision-making process, the role of the non- aligned 
movement in confronting world crises and tension can be more 
effective and significant than ever. Under such conditions, member 
States should place great value on the ideals and principles of the 
movement and should work towards consolidating it with a view to 
maintaining its dynamism and vitality as well as its true substance.
The sense of responsibility shown by the members of the non-aligned 
movement as regards the movement's destiny and future in connection 
with the changing of the venue of the Seventh Conference of Heads of 
State or Government of Non-Aligned Countries from Baghdad made us 
more hopeful than ever about the future of the movement. We believe 
that that development made the non-aligned movement successful in its 
historical ordeal and made it better prepared to fulfil its future 
responsibilities.
The Government of the Islamic Republic of Iran, following the 
principles of its ideology concerning support for the justice-seeking 
struggles of the oppressed nations against the oppressors, severed 
ails its political and economic relations with the racist regime of 
South Africa from the very first days of the victory of the 
revolution. We have always condemned and denounced in international 
circles the policies of the minority racist Government, which hurt 
the common conscience of human society. The current year has been 
declared by the United Nations as International Year of Mobilization 
for Sanctions against South Africa. We hope that firm and collective 
measures are taken to solve this difficult problem.

While supporting the legitimate rights of the tyrannized people of 
Namibia, we call for the withdrawal of the occupying forces of the 
racist Government of South Africa from Namibia and demand that all 
African revolutionary countries and institutions that have taken part 
in efforts relating to this problem increase their efforts. Besides, 
by condemning the suppression of the oppressed black majority of 
South Africa, who are the principal owners of that land, we declare 
our all-encompassing support for those freedom fighters. We 
vehemently condemn the United States and other Western imperialist 
countries that, in contravention of the United Nations Charter and 
resolutions, extend military, economic and political support to the 
racist regime of Pretoria. We support the front-line countries, such 
as Angola and Mozambique, in their struggle against South Africa.
 From our standpoint, the conspiracy of world imperialism against the 
deprived people of the African continent, especially the plot to 
boycott the nineteenth session of the Assembly of Heads of State and 
Government of the OAU at Tripoli in August, is one of the links in 
the chain of th3 imperialist plot designed to dominate Moslem and 
oppressed countries of the world.
In connection with the Afghanistan issue, the Government of the 
Islamic Republic of Iran believes that the military invasion of 
Afghanistan by the Soviet Union and the imposition of an unwanted 
regime on the people of that cautery should not be viewed only from 
the standpoint of the violation of the independence and territorial 
integrity of the Moslem people of Afghanistan. This aggression has 
trampled underfoot human honor and the traditions, customs and 
culture and, most important of all, the faith and religious beliefs 
of that nation. The Islamic Republic of Iran, as a result of the 
common culture, language, traditions, history and, most important, 
the religion it shares with the tyrannized people of Afghanistan, 
cannot remain silent in the face of this aggression. That was why 
Iran was the first country to condemn the Soviet invasion of 
Afghanistan. We consider necessary the complete, unconditional and 
immediate withdrawal of the occupying forces from Afghanistan, 
non-intervention by other forces in the internal affairs of that 
country, the return of the Afghan combatants to their homeland and 
the restoration to the people of Afghanistan of their right to 
determine their destiny; without these, there can be no settlement of 
the Afghanistan issue. In this connection, we reject any negotiation 
conducted in the absence of the true representatives of the Afghan 
people.
We consistently support the struggles and efforts of the 
freedom-seeking countries of South and Central America, especially 
the revolutionary people of Nicaragua, against the interference, 
conspiracy and attempts at domination by America. We also support the 
legitimate struggles of revolutionary forces in El Salvador and other 
countries of the region against the tyranny and oppression of 
despotic regimes.
The Islamic Republic of Iran condemns the British military attacks on 
the Malvinas Islands and the co-operation of America and Britain in 
that connection, and considers them as an example of imperialist, 
dominance-seeking policies of colonizers in that part of the world.
We support the wish of the Korean people for the reunification of the 
two Koreas and believe that the presence of American forces in the 
Korean peninsula is an obastacle to that unity. We call for the 
withdrawal of imperialist agents from the region.
Here, we once again declare our full support for the Sahraoui and 
Moro liberation movements, as well as other anti-imperialist and 
liberation movements.
The tensions existing between East and West and the rivalry of those 
two blocs in exploiting the people and resources of third world 
countries are the cause of many of the present difficulties in the 
world. The tensions can be eased through disarmament and a freeze on 
the arms race. But, unfortunately, neither of the super-Powers is 
prepared to give up its arrogance in the interest of humanity. For 
this reason international efforts for disarmament and a freeze of the 
arms race have been deadlocked. As a result, a great part of the 
manpower and financial capacity of the countries of the world is 
still being used for the arms race. At a time when millions of people 
of the third world are suffering from poverty, hunger and disease, 
each year $650 billion are used for arms manufactured solely for the 
annihilation of humanity. This is done at a time when, by allocating 
the budget of several strategic bombers to fighting certain diseases 
that each year take hundreds of victims from among the deprived 
peoples, those diseases could be eradicated.
The second special session of the General Assembly on disarmament, in 
which much hope had been placed, proved unsuccessful. The failure of 
that session should be considered not only as a warning for world 
peace and security but also as a disaster that shows the seriousness 
of the international situation caused by the aggressive nature and 
expansionist ambitions of the super-Powers for the maintenance of 
their domination and influence over other countries of the world. The 
super-Powers still continue to increase their production of arms and 
escalate the arms race, and thus brought the last session of the 
Committee on Disarmament, held at Geneva, to failure.
Intensification of the arms race consumes the resources of third 
world countries that should be used for their prosperity and to end 
their deprivation. Instead, the profits go to the super-Powers, which 
substitute confrontation and conflict for amity and understanding in 
international relations. Therefore it lies with third world 
countries, thanks to all the experience they have gained from various 
imperialist strategies, to put an end to the differences created by 
imperialist forces and, by making use of their financial resources 
for their national well-being, take the first step for the 
eradication of this unjust order that has cast its shadow over the 
world.
The serious crisis that dominates the world economy is a deep and 
structural one. The increased deficit in the balance of payments, the 
negative changes in the terms of trade, the lack of financial capital 
for long-term, infrastructural and productive investments, the lack 
of access to global markets for offers of goods and services, the 
lack of transfer of technology and, finally, the brain drain only 
some of the difficulties that third world countries encounter owing 
to the world economic crisis.
The main cause of this crisis is rooted in the unjust capitalist 
economic order and exploitative policies that world imperialism is 
implementing for the sake of preserving its material interests and 
political and cultural hegemony at the international level. The 
economic and political policies of the Western industrialized 
countries, particularly those of the United States, are so 
shortsighted and narrow-minded that they reject the slightest 
legitimate wish of third world countries even for the smallest change 
in the oppressive world economic order. Among the measures adopted 
against third world countries are the negative reactions to the call 
for negotiations to establish a new international economic order, the 
creation of a variety of obstacles to the fruitful conclusion of the 
negotiations for establishing a financial system for the transfer of 
science and technology to third world countries, postponement of 
talks and exertion of pressure on other industrialized societies 
aimed at undermining the talks and causing a deadlock.
On the other hand, Western industrialized societies, especially 
America, by taking advantage of their dominant economic situation, by 
adopting and implementing oppressive policies, by imposing economic 
restrictions and sanctions, as well as by employing harsh commercial 
protective strategies against developing countries, endeavor to 
prevent the latter's economic, political and social development. By 
exerting control over international organizations, such as the 
International Monetary Fund and the World Bank, and by opposing just 
and basic changes in the management of those organizations, the 
United States and other Western industrialized countries have 
persistently tried to impose on third world countries monetary and 
financial economic policies which protect imperialist interests, 
without any concern for the existing social and economic conditions 
and needs in developing countries.
By imposing divisive measures and vicious political and economic 
maneuvers on third world countries, American imperialism, along with 
other Western industrialized countries, makes every effort to divide 
third world countries and preserve the oppressive, exploitative 
economic order. Efforts made to impede multilateral negotiations and 
collective action are blatant examples of such divisive strategies.
We are of the opinion that as long as inhuman and merely 
materialistic viewpoints dominate the world economic order or the 
economies of countries and human beings, and organizations and 
Governments, particularly in Western industrialized countries, are 
limited to satisfying materialistic and consumer needs, the world 
economic and political crisis will not only fail to improve but will 
actually deteriorate. Along with the cancerous increase in 
consumption and development of the economies of the Western 
industrialized countries, we shall witness the poverty and economic 
paralysis of the majority of the peoples of the world. The poverty 
and economic weakness of third world countries are directly related 
to the unsound development of the economies of the Western 
industrialized countries and their wasteful and dissipated use of 
economic resources. Therefore, we believe that global changes in 
production, trade and consumption should take place so as to change 
present world economic relations and order for which man's dignity 
and honor in relation to the new order should basically be taken into 
consideration.
In the consultative seminar of the South, held in New Delhi, we said 
that the third world countries should form a united front to 
co-ordinate their economic policies against the countries of the 
North. To achieve that objective, the creation of a permanent 
secretariat to review the difficulties and present proper solutions 
is vital. We believe that it is only through unity and collective 
pressure that deprived and economically backward countries can open 
the way to the initiation of international negotiations, totally and 
basically to change the world economic relations and order without 
being influenced by any pressure from the super-Powers. Enough has 
been said and heard in this connection, and now it is high time to 
take practical measures.
Considering the influence of the super-Powers in the United Nations, 
the Organization has become a means to exert political pressure on 
those countries that are struggling against the 'imperialism of the 
East and West and Zionism. This colossal machine is put in motion 
only when the interests of one of the big Powers necessitates it. And 
if a solution is not found, the world will not be far away from 
international anarchy and chaos. In this connection, many examples 
can be cited.
In September 1980 the Iraqi regime attacked Iran and drowned 
thousands of innocent civilians in blood, displaced millions of our 
fellow countrymen and razed the cities located in the part of our 
territory that had been under its occupation for 22 months. It seems 
as if in the course of those two years the colossal machine of the 
United Nations was in a deep sleep and no one was thinking about the 
establishment of a just and honorable peace, the peaceful settlement 
of disputes and the maintenance of international security, as 
stipulated in the Charter. But as soon as our combatants were able by 
their devotion and selflessness and the sacrifice of thousands of 
men, to expel the aggressive enemy from most of their soil, they 
embarked on the course of administering justice and ensuring the 
security of the borders. And then, all of a sudden, the mission of 
the super-Powers for the maintenance and consolidation of 
international peace and security was propounded. It is not known 
where these awakened consciences and missions were during the two 
years that had passed since the beginning of the war and the 
oppression and tyranny to which the people of Iran were subjected. Is 
it not the case that now that the interests of the superpowers, which 
supported the Iraqi regime with their money and weapons, are 
threatened, the members of the Security Council have started to think 
about adopting a resolution, commiserating about peace and including 
an item in this connection in the agenda of the General Assembly?
I shall give a better example. On 18 September 1982 one of the most 
shocking crimes in human history was committed in Beirut before the 
very eyes of the world and the United Nations. Israeli criminals, 
assisted by mercenary phalangists, having committed crimes in 
southern Lebanon for several months and despite their false promises 
that they would not occupy west Beirut, attacked that area and 
slaughtered hundreds of defenseless and unarmed Palestinian and 
Lebanese men, women and children. If the United Nations and its 
Members firmly believed in the mission stipulated in the Charter for 
the maintenance of international peace and security, they would have 
had to take measures-if only because of the wounded international 
conscience-to punish that seed of evil- doing, insecurity, 
warmongering and aggression, within the context of Chapter VII of the 
Charter. Perhaps it is forgotten that Articles 41 and 42 of the 
Charter even exist. Is it not one of the conditions for membership in 
the Organization that a Member must be peace-loving? Did not the 
General Assembly in its resolution ES-7/4 of 30 April 1982 recognize 
Israel to be non-peace-loving? The provisions of Article 6 of the 
Charter suffice to expel Israel from the United Nations. Then why is 
warmongering Israel still a Member of the United Nations? If proper 
action is not taken in this case or in similar cases, the concept of 
collective action for the maintenance of peace and security, 
contained in the Charter, will not be applied. And if serious 
measures are not taken in this case for the elimination of the unjust 
privilege of veto, the confidence that the deprived and tyrannized 
nations of the world should have in the Organization will not be 
created and the shortcomings to which the Secretary- General has 
referred in his report will not be eliminated. We should not forget 
that the Charter and its monopolistic privileges are the outcome of 
the post-Second-World-War situation, much of which no longer 
pertains, and the international atmosphere and the United Nations 
structure have changed too. Nor can international law, on the basis 
of the principle of unilateral and unequitable privileges that have 
proved to be destructive. We hope for the day when Member States, 
with realism and understanding of this fundamental development, will 
bestow upon the United Nations the role that benefits it.
